 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, asserting that the Petitioner's request for extension was untimelymade under Section 102.69 of the Board's Rules and Regulations,and submitted that the exceptions "should be striken from the file ordismissed because filed belatedly herein and that, under the provisionsof Section 102.69 (c), the Board should proceed with the disposition ofthis case as though no exceptions were filed to the Report of theRegional Director."On August 15, 1960, the Intervenor filed a sim-ilar motion.As service of the Regional Director's report was made by mail, 3additional days' time is allowed under Section 102.114 of the Board'sRules for filing exceptions or requesting an extension of time for filingexceptions.Thus, in this case, the Petitioner's request was timely foritwas received on July 28 and the original due date for filing excep-tions was August 1. Accordingly :IT IS HEREBY ORDERED that the motions of the Employer and theIntervenor be, and they hereby are denied, pursuant to Sections102.69 and 102.114 of the Board's Rules and Regulations, as lacking inmerit.SeeCapital Transit Company,100 NLRB 1173.MEMBER FANNING took no part inthe consideration of the aboveOrder Denying Motions.UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local No. 469,AFL-CIO;United Brotherhood ofCarpenters and Joiners of America,Local No. 1100, AFL-CIO; and International Hodcarriers,Building and CommonLaborers Union of America,Local No.556, AFL-CIO [W. D.Don Thomas Construction Company]andHowardC. John-son.CaseNo. 21-CC-343. September 12, 1960DECISION AND ORDEROn February 29, 1960, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire record129 NLRB No. 3. UNITED ASSOCIATION OF JOURNEYMEN, ETC., LOCAL 46937in the case, and hereby adopts the findings and conclusions of theTrial Examiner, modifies his recommendations,' and adopts them asmodified.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the Act, the National Labor Relations Board hereby orders thatthe Respondents, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, Local No. 469, AFL-CIO; United Brotherhood ofCarpenters and Joiners of America, Local No. 1100, AFL-CIO; andInternational Hodcarriers, Buildingand Common Laborers Union ofAmerica, Local No. 556, AFL-CIO, their officers, agents, representa-tives, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of W. D. Don Thomas Construction Company to engagein, a strike or concerted refusal in the course of their employment touse,manufacture,process, transport,or otherwise handle or workon any goods, articles, materials or commodities, or to perform anyservices,where an object thereof is to force W. D. Don ThomasConstruction Company toceasedoing business with Howard C.Johnson.2.Take the followingaffirmativeaction,which the Board findswill effectuate the policies of the Act :(a)Post at their respective businessoffices copies of the appro-priate notice attachedas anappendix to the Intermediate Report.'Copies of said notice, to be furnished by the Regional Director forthe Twenty-first Region, shall be signed by the respective Respondentand posted in conspicuous places (including all places wherenotices'The Respondents challenged the Trial Examiner's recommendation that they ceaseand desist from encouraging strike action by employees of Thomas "or of any otheremployer"where an object is forcing Thomas "or any other employer or person" tocease doing business with Johnson.The evidence shows and the Trial Examiner foundthat the Respondents'only violation was limited to the employees of Thomas, with anobject likewise limited to forcing Thomas to cease doing business with Johnson. Inview of the Supreme Court's opinion inCommunications Workers of America, AFL-CIO,et al. v. N L.R.B. (Ohio Consolidated Tele.Co.),362 U.S.479, we shall therefore deletethe quoted portions of the recommendation and issue a narrow order,limited to theviolation and object found.Member Rodgers, concurring in the issuance of an order against the Respondents, is ofthe opinion that theCommunications Workerscase is distinguishable and does not re-quire that the recommended order be narrowed.That case is not a secondary boycottcase, but is an 8(b)(1)(A) case involving unlawful coercion in the course of a primarystrike.In that case the evidence showed no threat or danger of unlawful action againstany other employer.Here, however,the evidence shows a real danger of unlawful actionwith respect to the employees of any employer doing business with Johnson,even thoughthe Respondents'unlawful actions so far have been limited to Thomas'employees.2 The notice shall be amended by deleting the words"or the employees of any otheremployer"and the words"or any other employer or person,"and by substituting for thewords "The Recommendations of a Trial Examiner"the words"A Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDto members are customarily posted) immediately upon receipt thereof,and maintained for at least 60 consecutive days thereafter.Reason-able steps shall be taken by the respective Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Twenty-first Regionsigned copies of the appropriate notice for posting by W. D. DonThomas Construction Company, if it is willing, at places where itcustomarily posts notices to its employees.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner William E. Spencer of theNational Labor Relations Board, herein the Board, in Phoenix, Arizona, January7, 8, 1960, on the complaint of the General Counsel of the Board and answer ofUnited Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local No. 469, AFL-CIO;United Brotherhood of Carpenters and Joiners of America, Local No. 1100, AFL-CIO; and International Hod Carriers', Building and Common Laborers' Union, ofAmerica, Local No. 556, AFL-CIO, herein jointly called the Unions or theRespondents.The issue litigated was whether the Respondents violated Section8 (b) (1) (A) of the Act by causing the employees of W. D. Don Thomas Construc-tion Co., herein called Thomas, to strike with an object of causing Thomas to ceasedoing business with Howard C. Johnson, his plumbing subcontractor.The GeneralCounsel and the Respondents filed briefs.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERThomas is engaged, as general contractor, in constructing a building at Winslow,Arizona, to be occupied, upon completion, by Mountain States Telephone Company,at a contract price of about $175,000.Materials and supplies used in the construc-tion of the said building valued in excess of $50,000 will be, or have been, purchasedfrom suppliers and materialmen located outside the State of Arizona and deliveredto the construction site at Winslow, Arizona.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondents are, each of them, labor organizations within the meaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is a routine secondary boycott case involving a construction job in Winslow,Arizona.W. D. Don Thomas was the general contractor on the job, Ellis Tacke,his job superintendent.Work on the project began about September 8, 1959.Carpenters, laborers, and cement finishers, three of the crafts represented on thejob were, from the start, obtained through union hiring halls, though Thomas, whodescribed himself as having been a union man all his life, did not actually sign alabor agreement covering the job until October 8.The plumbing subcontractor,Howard C. Johnson, was, however, nonunion.Beginning with the second week of operations, the project was on several occasionsvisited by the business agents of the respective craft unions represented on the job,as well as Bud Martin, representative of the Plumber's union.On one of the earliestof these visits,Martin asked Tacke to give him the name of the plumbing sub-contractor and Tacke replied that he did not have that information but would findout; when the inquiry was repeated a week later, Tacke informed Martin that theplumbing contract had been sublet to Johnson. It is his undisputed testimony that UNITED ASSOCIATION OF JOURNEYMEN, ETC., LOCAL 46939Martin replied, "Well, that won't do.He is nonunion; we can't have him on the job."According to Tacke, Martin made substantially the same statement on later visitsto the project.Some preliminary work on plumbing was done by one of Johnson's employeeson October 12 and 13. On October 13, Business Agents Martin, Don Wright forthe Laborers, Johnme Kropp for the Carpenters, and a Teamsters' representative,Logan, were at the jobsite.There were no plumbers on the job on this occasion, butthe union business agents obviously observed that some work had been done byplumbers.Wright asked Tacke who had done the work, and Tacke replied,"Johnson."Thereupon, still according to Tacke's undisputed testimony,Wrightsaid, "Well, I'm going to have to pull our boys off.."There were then employedon the job one carpenter and three laborers.On the following day, October 16,a Friday, these employees did not report for work.I do not understand that it is disputed that the four employees, in not reportingfor work on October 16, engaged in a strike. Their respective union business agentshad talked to them before leaving the jobsite on the previous day. I find that theydid not report for work on October 16 because their respective business agents hadinstructed them not to, and that this represented coordinated action on the part ofthe Respondents.On this same day, Johnson filed a charge of unfair labor practicesagainst the Respondents.On the following Monday the men returned to work. On this same day a masterplumber and a helper, Johnson's employees, came on the job to work, but werestopped by Tacke.Tacke testified he told the master plumber, "he could not workthat day; he would have to stay off the job. I told him we had the strike and thatThomas had agreed to keep the plumbers off the job until things were settled."On October 26, Johnson's plumbers returned to the jobsite and from that datehave worked uninterruptedly.-From the foregoing it would appear obvious that an object of the work stoppageon October 16 was to cause Thomas to cease doing business with his nonunion sub-contractor Johnson.The Unions' defense is that the work stoppage was due solelyto dispute with Thomas concerning the employment at the jobsite of a nonunionnight watchman.All the evidence we have on this is in the testimony of Thomasand Tacke.1Tacke admitted that the night watchman, or guard, Bert Parker, wasnot hired through the unions.When the business agents visited the jobsite onOctober 15, they discussed Parker's employment with Tacke, asked his rate of pay,whether or not he carried a gun and badge, etc. Business Agent Wright said thathe was being paid below the union scale.Thomas testified that at a meeting withunion business agents on Monday, October 19, the matter of Parker's status wasdiscussed.Apparently, the issue was whether Parker was a guard or watchman,Thomas taking the position that inasmuch as he carried a gun and wore a badgehe was a guard and therefore not under union contract; the Unions taking theposition that he was it watchman and therefore came under the standard laboragreementThe upshot of the discussions was that Parker's wages were raised tothe union scale, and on October 27 Parker joined the appropriate union.It does not appear to me that the matter of Parker's job status was brought intofull focus until after the work stoppage of October 16 had occurred.There wascertainly a substantial question as to whether Parker was a watchman or guard,and when the union agents discussed the matter with Tacke on October 15, he tookno position in the matter.Nor does it appear that when approached in the matter,Thomas put up much resistance to the Union's position.Thomas, in testifying,obviously was trying to state nothing more injurious to the Respondents than wasrequired of him.Thus, he testified that when he talked to Business Agent Kroppon Saturday, October 17, and informed him that Johnson had filed a charge ofunfair labor practices, Kropp said he would have the men back on the job thefollowingMonday "if he had to drive and pick them up " He also testified thathis action in keeping the plumbers off the job on Monday, October 19, was "volun-tary." not suggested by union agents. If he had not believed, however, that theemployment of nonunion plumbers was a moving cause of the work stoppage onthe previous Friday, he would hardly have taken this action, and there is Tacke'stestimony that Thomas, in instructing him to keep the plumbers off the job onOctober 19, said that he had talked to Kropp and that Kropp's men would reportfor workprovidingthere were no plumbers on the job. It appears clear to me thatthere is nothing here to overcome or balance all reasonable inferences to be drawnfrom Tacke's conversations with union business agents on October 15 and prior to1 The Respondents called no witnesses. 40DECISIONSOF NATIONAL LABORRELATIONS BOARDthat datein which theystated in effect that a subletting of the plumbing work toJohnson would not do because he was nonunion,and Wright's statement on October15, after learning some plumbinghad actuallybeen done by Johnson employees, thathe was "going to have to pull our boys o ffOn all the evidence I find that an objectof the workstoppage which occurred onOctober 16was to causeThomas tocease doing business with Johnson,and that theRespondents'action in causing the said work stoppage was therefore violative ofSection 8(b) (4) (A) of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondents,set forth in section III,above,occurring inconnectionwith theoperationsof the Employer, set forth in section I, above, havea close, intimate,and substantial relation totrade, traffic,and commerce among theseveral States,and tend to lead tolabor disputes burdening commerceand the freeflow of commerce.Upon the basis of the abovefindings of fact,and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Thomas, the Employer,is engaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.TheRespondents are, each ofthem, labororganizations within the meaningof Section2(5) of the Act.3.By inducingand encouraging employeesof Thomasto engage in a strike withan objectof forcingThomasto cease doing businesswithJohnson,his plumbingsubcontractor,the Respondentsjointly and severally have engagedin unfair laborpracticeswithin themeaning of Section8(b) (4) (A) of the Act.4.The aforesaid unfair laborpractices are unfair labor practices affecting com-mercewithin themeaningof the Act.[Recommendations omitted from publication.]2It is true, as argued by Respondents In their brief, that no employees walked off thejob on October 12 and 13, when one of Johnson'smen was at work at the jobsite ; andthatMartin visited the jobsite on October 13,when Johnson's man was at work, andsaid and did nothing about It.Neither of these circumstances,on the evidence, hasmuch if any significance.The men did not walk off the job on October 12 and 13, be-cause they were not directed to by their union agents, and there Is no evidence that whileMartin was at the jobsite on October 13, he saw or had any knowledge that a plumberwas at work on the job.APPENDIX ANOTICE TO ALL MEMBERS OF UNITED ASSOCIATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRY OF THE UNITED STATESAND CANADA, LOCAL No. 469, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILLNOT engage in, or induce or encourage employees of W. D. DonThomas Construction Co., or the employees of any other employer,to engagein, a strike or concerted refusal to work where an object thereof is to force theabove-named employer or any other employer or person to cease doing businesswith Howard C. Johnson.UNITEDASSOCIATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES AND CANADA,LocAL No. 469, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 daysfromthe date hereof,and must not bealtered,defaced,or covered by any other material. SNAKE RIVER TROUT COMPANY41APPENDIX BNOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL No. 1100, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT engage in,or induce or encourage employees of W. D. DonThomas Construction Co., or the employees of any other employer, to engagein, a strike or concerted refusal to work where an object thereof is to force theabove-named employer or any other employer or person to cease doing businesswith Howard C.Johnson.UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL No. 1100, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.APPENDIX CNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS', BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, LOCAL No. 556, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT engage in,or induce or encourage employees of W. D. DonThomas Construction Co., or the employees of any other employer, to engagein, a strike or concerted refusal to work where an object thereof is to force theabove-named employer or any other employer or person to cease doing businesswith Howard C. Johnson.INTERNATIONAL HOD CARRIERS',BUILDING AND COM-MON LABORERS' UNION OF AMERICA, LOCAL No.556, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Snake River Trout Company IandAmalgamatedMeat Cuttersand ButcherWorkmenofNorth America, Local No. 368,AFL-CIO,Petitioner.CaseNo. 19-RC-2591.September 14,1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before a hearing officer of the Na-tional Labor Relations Board.His rulings made at the hearing arefree from prejudicial error and are affirmed.i The name of the Employer appears as amended at the hearing.129 NLRB No. 12.